Citation Nr: 1116871	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  09-24 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for Graves' disease.

2.  Entitlement to service connection for eye disability.

3.  Entitlement to service connection for brain disability.

4.  Entitlement to service connection for chronic left knee disability.

5.  Entitlement to service connection for skin disability.

6.  Entitlement to service connection for headaches.



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to April 1970 and from April 1974 to July 1992.  He was awarded the Vietnam Service Medal and the Vietnam Campaign Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in May 2008, a statement of the case was issued in June 2009, and a substantive appeal was received in June 2009.

The Veteran presented testimony at a Board hearing before the undersigned at the RO in December 2009, and a transcript of the hearing is associated with his claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Missing Service Treatment Records

Various RO documents refer to the unavailability of service treatment records.  The claims file does include a March 2008 memorandum regarding a formal finding on the unavailability of service records.  The memorandum points out that the National Personnel Records Center (NPRC) had responded to a records request with a statement that all available service treatment records had been mailed and that the Veteran's first period of service was fire-related.  However, the Board is troubled by the fact that the Veteran had a period of service from April 1974 to July 1992 (after the 1973 fire at NPRC) which are not in the claims file (except for dental records).  It appears that the Veteran himself may have submitted copies of a few records from this period, but the fact that there is this second 18 year period of service leads the Board to question whether all avenues for locating such records were explored.  In order to fully assist the Veteran with his appeal, the Board believes further action to attempt to locate such records should be accomplished. 

Left knee

A VA examiner examined the Veteran in May 2009 and indicated that he felt that it was less likely than not that the Veteran's current mild degenerative joint disease of his left knee was a result of or was incurred in service.  The examiner could not find any mention of any knee injury or treatment in the Veteran's claims folder.  However, about 5 pages below the examination report, there are copies of service treatment records submitted by the Veteran, showing treatment for left knee problems in January 1970 and January 1989.  The Board finds that another VA examination should be conducted.  The examiner who conducts it should consider the Veteran's service treatment records and accept service history provided by the Veteran which is not inconsistent with those service treatment records, as the majority of the Veteran's service treatment records are lost.  


Skin

Service treatment records show that the Veteran had urticaria in June 1969 and a groin rash in September 1969 and March 1970.  The Veteran reported in May 1998 that he had recently noticed skin depigmentation which had begun in February 1997.  Vitiligo was assessed.  A VA examination is needed under 38 C.F.R. § 3.159 for an opinion as to whether it is at least as likely as not (a probability of at least 50 percent) that the Veteran's current vitiligo is related to service manifestations.  

Headaches

The Veteran asserted in October 2007 that he has headaches, and he is competent to indicate that he has headaches, as that is something which is within a layperson's sensibilities.  Falzone v. Brown, 8 Vet. App. 398 (1995).  Moreover, he had a head cold in service in February 1970.  Accordingly, a VA examination is needed under 38 C.F.R. § 3.159 for an opinion as to whether it is at least as likely as not (a probability of at least 50 percent) that the Veteran has a current headache disorder which is related to service manifestations. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact NPRC and specifically request a search for any service treatment records for the period from April 1974 to July 1992.  Should the response from NPRC suggest any other avenues or sources for locating such records, then appropriate follow-up action should be accomplished.  

2.  The RO should then schedule the Veteran for a VA left knee examination.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  All necessary special studies or tests are to be accomplished.  

The examiner also should provide an opinion as to whether it is at least as likely as not (a probability of at least 50 percent) that any current left knee disorder had is onset during active service or is related to any in-service finding or event.  The examiner should consider January 1970 and January 1989 service treatment records (which are located several pages below the May 2009 VA examination report in the claims folder), and accept history regarding service knee problems provided by the Veteran to the extent it is not inconsistent with the service treatment records. 

A rationale should be furnished. 

3.  The RO should also schedule the Veteran for a VA skin examination.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  All necessary special studies or tests are to be accomplished.  

The examiner should provide an opinion as to whether it is at least as likely as not (a probability of at least 50 percent) that the Veteran's current vitiligo disorder had is onset during active service or is related to the skin disorders treated in service in June and September 1969 and in March 1970.  

A rationale should be furnished.

4.  The RO should schedule the Veteran for a VA headaches examination.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  All necessary special studies or tests are to be accomplished.  

The examiner should provide an opinion as to whether it is at least as likely as not (a probability of at least 50 percent) that any current headache disorder had is onset during active service or is related to any inservice complaints or findings. 

A rationale should be furnished. 

5.  The RO should then review the expanded record and determine if the benefits sought can be granted as to all issues.  The Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate review. 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

